J-S02029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    LEROY TAYLOR                               :
                                               :
                       Appellant               :       No. 521 EDA 2021

            Appeal from the PCRA Order Entered February 17, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002697-2016


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                                  FILED MARCH 9, 2022

        Appellant, Leroy Taylor, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           On February 7, 2016, neighbors Angel Rivera…and Appellant
           were involved in an altercation over [Mr. Rivera’s] girlfriend,
           who was pregnant with Appellant’s child.                    The
           argument...soon became physical when Appellant punched
           [Mr.] Rivera in the eye. A fight ensued before several other
           parties separated Appellant and [Mr.] Rivera.             Once
           separated, [Mr. Rivera] testified that he saw Appellant walk
           into his home and return with what appeared to be a gun in
           his waistband.     [Mr. Rivera’s] daughter, [MariaAngely]
           Rivera-Cruz, also testified that she saw Appellant with a gun
           once he returned from his home. [Mr. Rivera] stated that
           he saw Appellant put the gun on the ground behind the tire

____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S02029-22


         of [Mr. Rivera’s] car as police arrived on scene.

         Officer [Anthony] Nicoletti and his partner Officer Hoffman
         responded to a radio call for a black male with a black hoodie
         carrying a firearm on the 2700-2800 block of Reese Street.
         When Officer Nicoletti arrived, he saw a group of
         approximately 10 to 15 people trying to prevent Appellant
         from leaving Reese Street by tugging on his clothes and
         yelling, “don’t let him leave. He threw the gun underneath
         the car.” Appellant was the only person present who
         matched the police radio description.         Officer Nicoletti
         secured Appellant while Officer Hoffman recovered the
         firearm from under [Mr. Rivera’s] car.

         Investigation of the firearm determined that it was operable
         and loaded with nine cartridges of .45-caliber ammunition.
         Appellant was prohibited from possessing a handgun under
         the Firearms Act [because of] a previous criminal conviction.

(PCRA Court Opinion, 6/1/21, at 2-3) (record citations omitted).

      On April 28, 2017, Appellant proceeded to a bench trial. At trial, the

Commonwealth offered the testimony of Officer Nicoletti, Mr. Rivera, and Mr.

Rivera’s daughter, MariaAngely Rivera-Cruz. At the conclusion of trial, the

court found Appellant guilty of persons not to possess firearms, carrying a

firearm without a license, carrying a firearm on public streets in Philadelphia,

and possessing an instrument of crime.       The court explained that it found

Officer Nicoletti the most credible witness and convicted Appellant based on

the officer’s testimony.   (See N.T. Trial, 4/28/17, at 41-42).       The court

sentenced Appellant on September 8, 2017, to an aggregate 5 to 10 years of

incarceration. This Court affirmed the judgment of sentence on January 4,

2019, and our Supreme Court denied allowance of appeal on July 2, 2019.

See   Commonwealth         v.   Taylor,   209   A.3d   478   (Pa.Super.    2019)

(unpublished memorandum), appeal denied, 654 Pa. 512, 216 A.3d 227

                                      -2-
J-S02029-22



(2019).

      Appellant filed a timely pro se PCRA petition on August 19, 2019. The

court subsequently appointed counsel, who filed an amended petition on July

10, 2020.     In his petitions, Appellant raised a claim of after-discovered

evidence, based on recantation testimony from Mr. Rivera, who was a main

witness for the Commonwealth at Appellant’s trial. On January 19, 2021, the

court issued notice of its intent to dismiss the petition without an evidentiary

hearing, pursuant to Pa.R.Crim.P. 907. Appellant did not file a response, and

the court dismissed the petition on February 17, 2021. Appellant filed a timely

notice of appeal on March 2, 2021.      On March 8, 2021, the court ordered

Appellant to file a concise statement of errors per Pa.R.A.P. 1925(b), which

Appellant filed on March 10, 2021.

      Appellant raises one issue for our review:

          Did the [PCRA] court commit error when it failed to grant
          relief when it refused to conduct an evidentiary hearing
          upon the discovery of evidence that the complaining witness
          recanted his testimony?

(Appellant’s Brief at 8).

      This Court has explained:

          Our standard of review of the denial of a PCRA petition is
          limited to examining whether the evidence of record
          supports the court’s determination and whether its decision
          is free of legal error. This Court grants great deference to
          the factual findings of the PCRA court if the record contains
          any support for those findings. [W]e review the court’s legal
          conclusions de novo.

Commonwealth v. Washington, ___ A.3d ___, 2022 PA Super 18, *5 (filed


                                      -3-
J-S02029-22



Feb. 1, 2022) (en banc) (citations and quotation marks omitted).

      A petitioner is not entitled to a PCRA hearing as a matter of right; the

PCRA court can decline to hold a hearing if there is no genuine issue

concerning any material fact, the petitioner is not entitled to relief, and no

purpose would be served by any further proceedings. Commonwealth v.

Wah, 42 A.3d 335 (Pa.Super. 2012).         “A reviewing court on appeal must

examine each of the issues raised in the PCRA petition in light of the record in

order to determine whether the PCRA court erred in concluding that there

were no genuine issues of material fact and in denying relief without an

evidentiary hearing.” Commonwealth v. Smith, 121 A.3d 1049, 1052

(Pa.Super. 2015), appeal denied, 635 Pa. 763, 136 A.3d 981 (2016) (quoting

Commonwealth v. Derrickson, 923 A.2d 466, 468 (Pa.Super. 2007), appeal

denied, 594 Pa. 685, 934 A.2d 72 (2007)).

      Appellant argues that the trial court erred when it did not conduct an

evidentiary hearing to consider his claim of after-discovered evidence based

on the Commonwealth’s primary witness, Mr. Rivera, recanting his testimony

that Appellant possessed the gun. Appellant asserts that the only evidence

against him came from Mr. Rivera because Mr. Rivera translated the initial

statement of Ms. Rivera-Cruz to police, and Ms. Rivera-Cruz testified in

accordance with that statement at trial.      Appellant reasons that because

Officer Nicoletti did not see him in possession of the gun, the primary witness

against him was Mr. Rivera. Appellant insists that an evidentiary hearing was

necessary so that the court could evaluate the credibility of Mr. Rivera’s

                                     -4-
J-S02029-22



recantation.   Appellant concludes the court’s failure to hold an evidentiary

hearing constitutes reversible error, and this Court should remand for an

evidentiary hearing. We disagree.

      To establish entitlement to post conviction relief based on a claim of

after-discovered evidence:

         [The defendant] must demonstrate that the evidence: (1)
         could not have been obtained prior to the conclusion of the
         trial by the exercise of reasonable diligence; (2) is not
         merely corroborative or cumulative; (3) will not be used
         solely to impeach the credibility of a witness; and (4) would
         likely result in a different verdict if a new trial were granted.

Commonwealth v. Padillas, 997 A.2d 356, 363 (Pa.Super. 2010) (quoting

Commonwealth v. Pagan, 597 Pa. 69, 106, 950 A.2d 270, 292 (2008), cert.

denied, 555 U.S. 1198, 129 S.Ct. 1378, 173 L.Ed.2d 633 (2009)). “The test

is conjunctive; the defendant must show by a preponderance of the evidence

that each of these factors has been met in order for a new trial to be

warranted.” Padillas, supra at 363 (citations omitted).

      “[A]s a general matter, recantation evidence is notoriously unreliable,

particularly   where   the   witness   claims   to   have   committed        perjury.”

Commonwealth v. D’Amato, 579 Pa. 490, 522, 856 A.2d 806, 825 (2004)

(citations and internal quotation marks omitted).        Upon reviewing such a

claim, the PCRA court must evaluate the significance of the recantation in light

of the evidence as a whole. Id. at 523, 856 A.2d at 825. “Unless the [PCRA]

court is satisfied that the recantation is true, it should deny a new trial.”

Commonwealth v. Small, 647 Pa. 423, 451, 189 A.3d 961, 977 (2018)


                                       -5-
J-S02029-22



(quoting Commonwealth v. Henry, 550 Pa. 346, 363, 706 A.2d 313, 321

(1997)). “An appellate court may not disturb the trial court’s determination

absent a clear abuse of discretion.” Id.

     Instantly, in denying PCRA relief, the PCRA court explained:

        …Angel Rivera submitted a sworn and notarized affidavit on
        May 2, 2018, stating the following:

            I, Angel Rivera, recant my statement and testimony.
            I was under duress by the Philadelphia District
            Attorney office, and also I was forced and coerced by
            the Philadelphia District Attorney office to testify
            against [Appellant] at his trial on April 28, 2017. I
            lied, and also I did not see [Appellant] with a gun.

        Standing as the finder of fact, this court heard the
        testimonies of three witnesses, [Mr. Rivera], [Ms.] Rivera-
        Cruz, and the responding officer, Officer Nicoletti. During
        the course of those testimonies each witness mentioned the
        fact that Appellant possessed a firearm at some point during
        the altercation. [Mr. Rivera] stated that he “[saw Appellant]
        put [the gun] behind the wheel of [his] car.” N.T., 4/28/17
        at 10. Witness [Ms.] Rivera-Cruz stated that [Appellant]
        returned from his home with a gun and threw it down near
        a car when police were called. Id. at 35. Officer Nicoletti
        stated that he and his partner responded to a 911 call from
        an unidentified person regarding “a person with a gun…for
        a black male, black hoodie.” Id. at 18. Upon arrival, Officer
        Nicoletti    observed   Appellant    being    contained    by
        approximately fifteen witnesses who were excitedly yelling
        to the officer, “[d]on’t let him leave. He threw the gun
        underneath the car.” Id. at 22. This court found Officer
        Nicoletti’s testimony the most credible and in consideration
        of all the evidence determined Appellant was guilty. [Mr.
        Rivera’s] recantation testimony does not dispel either the
        testimony of a corroborating witness or the testimony of
        Officer Nicoletti. Therefore, holding an evidentiary hearing
        on [the] same would serve no legitimate purpose as it would
        not alter the verdict.

(PCRA Court Opinion at 7-8) (citation omitted).      In light of the credible

                                    -6-
J-S02029-22



testimony from Officer Nicoletti, Appellant failed to prove that Mr. Rivera’s

recantation would likely compel a different verdict in Appellant’s case if a new

trial were granted. See Padillas, supra. On this record, we cannot say that

the PCRA court abused its discretion in declining to hold an evidentiary

hearing. See Henry, supra. Accordingly, we affirm the order denying PCRA

relief.

          Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/09/2022




                                     -7-